Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
2.	Applicant’s arguments, see page 9, line 16 through page 13, line 6, filed 7 June 2022, with respect to claims 11, 14-16 and 24-25 have been fully considered and are persuasive.  The rejection of claims 11, 14-16 and 24-25 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Umeyama et al. (US 20160072119) in view of Brazier et al. (US 20080289945), in view of Yokoyama et al. (US 20150303443), and further in view of P 2012-119183 (hereafter JP ‘183) has been withdrawn.

Response to Amendment
	This is in response to the Amendment filed 7 June 2022.

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 103
3.	The rejection of claims 11, 14-16 and 24-25 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Umeyama et al. (US 20160072119) in view of Brazier et al. (US 20080289945), in view of Yokoyama et al. (US 20150303443), and further in view of P 2012-119183 (hereafter JP ‘183) has been withdrawn in view of Applicants’ Amendment.

Election/Restrictions
4	This application is in condition for allowance except for the presence of claims 17-19 and 22-23 directed to an invention non-elected without traverse.  Accordingly, claims 17-19 and 22-23 have been cancelled.

Allowable Subject Matter
5.	Claims 11, 14-16 and 24-25 are allowable over the prior art references of record.

Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance: 
Independent claim 11 recites “…the at least one first protrusion protrudes from a first side of the second insulator through the second insulator and extends past a second side of the second insulator…”, which, in combination with the remainder of the claim, is neither taught nor suggested by the prior art references of record as a whole, either lone or in combination.
Claims 14-16 and 24-25 are allowable because of their dependency upon claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Correspondence
7.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas H. Parsons/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729